Dismiss; Opinion Filed October 28, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00657-CV

                                 ANGELA NAILS, Appellant
                                          V.
                                  MARK FRELS, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-15238

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Fillmore, and Justice Stoddart
                                  Opinion by Justice Stoddart
       Appellant, acting pro se, filed a brief in this case on September 17, 2014. The Court sent

a letter to appellant on October 6, 2014, and advised her that her brief did not satisfy the

requirements of Rule 38 of the Texas Rules of Appellate Procedure. The letter listed multiple

deficiencies with appellant’s brief. The letter also informed appellant that her appeal might be

dismissed without further notice if she failed to file an amended brief complying with our rules.

       Rather than filing an amended brief, appellant sent a letter to the Court stating: “I will not

be updating my brief into an amended brief. . . . I want the court to use the brief already mail

[sic] to the Court of Appeals.” Because appellant did not file an amended brief and the brief she
did file does not comply with our rules, we dismiss her appeal. See Tex. R. App. P. 38.1,

42.3(c).




                                                /Craig Stoddart/
                                                CRAIG STODDART
                                                JUSTICE

140657F.P05




                                          –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANGELA NAILS, Appellant                            On Appeal from the 160th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00657-CV        V.                       Trial Court Cause No. DC-13-15238.
                                                   Opinion delivered by Justice Stoddart.
MARK FRELS, Appellee                               Chief Justice Wright and Justice Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee Mark Frels recover his costs of this appeal from appellant
Angela Nails.


Judgment entered this 28th day of October, 2015.




                                             –3–